Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The motion must be denied. The eighth section of the Act concerning Courts of Justice, upon which the defendants appear to rely, and which provides that when a “judgment or order is reversed or modified, this Court may make complete restitution of all property and rights lost by the erroneous judgment or order,” does not cover the present case. It applies only to those cases where the judgment operates upon specific property in such a manner that its title is not changed—as by directing the possession of real estate, or the delivery of documents, or of particular personal property in the hands of the defendant, and the like. In the present case, the judgment of the plaintiff was for the re*336covery of money, and as its execution was not stayed by giving the undertaking on appeal required by statute for that purpose, the sale was properly made, and the rights of the purchasers aré in no respect affected by the subsequent reversal of the judgment.
Motion denied.